                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                          CIVIL ACTION NO.
                 v.                                       3:16-CV-00622-CWR-FKB

 STATE OF MISSISSIPPI,

         Defendant.


   UNITED STATES’ RESPONSE MEMORANDUM IN OPPOSITION TO STATE’S
  DAUBERT MOTION TO EXCLUDE EXPERT TESTIMONY OF UNITED STATES’
                       CLIENT REVIEW TEAM
       Discrimination in violation of Title II of the Americans with Disabilities Act, 42 U.S.C. §

12131 et seq., occurs when a State institutionalizes, or places at serious risk of

institutionalization, an individual with disabilities who would benefit from and does not oppose

community-based services. Olmstead v. L.C., 527 U.S. 581, 603, 607 (1999); Steimel v.

Wernert, 823 F.3d 902, 913-14 (7th Cir. 2016).

       In this case, the United States has designated six experts (the “Client Review Team”)

who will offer testimony that Mississippians with mental illness would benefit from and do not

oppose community-based services, and are nonetheless institutionalized or placed at serious risk

of institutionalization in Mississippi’s four State Hospitals because they do not receive those

very services. The experts’ opinions confirm that discrimination is ongoing and widespread in

Mississippi. Individuals do not receive community-based services from which they would

benefit and which they do not oppose receiving. Because they do not receive community-based

treatment for their mental illnesses, those individuals deteriorate until commitment to a State
Hospital is justified, and once committed the individuals spend more time in an institutional

setting than they otherwise would.

            The State moves to exclude these opinions, ECF No. 147 (“Motion”) on the basis of three

arguments. First, the State argues that Mississippi law prohibits the State Hospitals from

exercising any discretion in admitting patients, but the United States does not dispute this point

of Mississippi law and the United States’ experts do not offer opinions inconsistent with it.

Mem. in Support of Daubert Motion at 3-4 (“Brief”), ECF No. 148. Second, the State argues

that the opinions are unreliable because they are based on a flawed methodology, but the State

fails to identify any actual methodological flaw. Brief at 5-7. Third, the State misreads the

United States’ Complaint to argue that opinions related to individuals dually diagnosed with

mental illness and an intellectual and/or developmental disability (“IDD”) are irrelevant. Brief at

7. Because all of the State’s arguments are without merit, the motion should be denied.

       I.       The United States’ Client Review Team 1

            Over the course of a five-month period in early 2018, six experts 2 retained by the United

States conducted a review of 154 individuals who were in Mississippi State Hospital (“MSH”),

East Mississippi State Hospital (“EMSH”), North Mississippi State Hospital (“NMSH”), and/or

South Mississippi State Hospital (“SMSH,” collectively the “State Hospitals”) pursuant to an

order of civil commitment at some point between October 13, 2015 through October 13, 2017.

Drake Report at 1-2. 3



1
    The State refers to this team as the Clinical Review Team.
2
 Dr. Judith Baldwin, Dr. Beverly Bell-Shambley, Katherine Burson, Daniel Byrne, Dr. Robert Drake, and Dr. Carol
VanderZwaag.
3
 The State designated five psychiatrists employed at the State Hospitals: Dr. Joseph Harris (SMSH), Dr. James
Lamousin (SMSH), Dr. Ken Lippincott (NMSH), Dr. Robert Maddux (MSH), and Dr. Roy Reeves (SMSH). The
State also designated psychiatrists Dr. Benjamin Root, Dr. Mark Webb, Dr. Susan Younger, Dr. Philip Meredith,

                                                            2
        Each member of the Client Review Team answered four questions 4 about each person

reviewed:

    1. Would the individual have avoided or spent less time in a State Hospital if he/she had

        been provided reasonable community-based services?

    2. Is the individual at serious risk of institutionalization in a State Hospital?

    3. Would the individual be opposed to receiving community-based services?

    4. If the individual is appropriate for and would benefit from community-based services,

        what services would the individual need?

        Question 1 explores two closely related issues: first, if a person had been receiving

appropriate community-based services, could that person have avoided the mental health crisis

that precipitated commitment to a State Hospital (and could similar future crises be avoided)?

Second, if an individual had received appropriate community-based services, could that person

have spent less time in a State Hospital once committed? This aspect of the question considers

whether the individual languished needlessly in the State Hospital waiting for necessary

community-based services. 5 Question 1 does not purport to assess whether, at the moment of

commitment, the individual met Mississippi’s statutory criteria.




and Dr. William Wilkerson. These 10 experts offered opinions about the same group of 154 individuals reviewed
by the Client Review Team.
4
 The State’s Motion addresses only questions 1 and 4. However, the State’s Motion is styled as one seeking to
exclude the Client Review Team entirely. As demonstrated in this brief, the State’s Motion should be denied in full.
However, if the Court is inclined to grant the State’s Motion, exclusion is appropriate only as to the particular
portions of the Client Review Teams’ opinions challenged in the State’s Motion.
5
 The Medical Director of the Department of Mental Health agrees that there are individuals in the State Hospitals
who are there only because the community-based supports that would meet their needs are not available to them.
Maddux Dep. (May 7, 2018) 147:11-15 (“It’s quite frequent” that individuals remain at Mississippi State Hospital
because there is no discharge destination) (Ex. A).


                                                         3
         Question 4 identifies the particular services from which the individual would benefit, if

the person would indeed benefit from such services. This question is tailored to identifying

effective services that address individual needs. The experts did not opine on a particular level

of services that would be necessary for each recommended service to meet statewide need.

Instead they identified what services the clients in the sample would benefit from.

   II.      Admissibility of Expert Testimony

         Expert testimony is admissible at trial if it is relevant and reliable. United States v.

Brown, 871 F.3d 352, 357 (5th Cir. 2017) (citing Rushing v. Kansas City Southern Ry., 185 F.3d

496, 507 (5th Cir. 1999) (“the heart of Daubert is relevance and reliability”)). Expert testimony

is relevant when it “assist[s] the trier of fact to understand the evidence or to determine a fact in

issue.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 245 (5th Cir. 2002) (quoting Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579, 591 (1993)). Expert testimony is reliable for purposes

of admissibility if the testimony is “scientifically valid” and the “reasoning or methodology

properly can be applied to the facts in issue.” Id. at 243-44 (quoting Daubert, 509 U.S. at 592-

93). The Court has significant flexibility in assessing reliability, and expert testimony is reliable

when based on “personal observations, professional experience, education and training,” even if

it cannot be reduced to empirical validation. United States v. Simmons, 470 F.3d 1115, 1122-23

(5th Cir. 2006) (citing Pipitone, 288 F.3d at 247); see also Allstate Ins. Co. v. Plambeck, 802

F.3d 665, 677-78 (5th Cir. 2015).

         As the State acknowledges, Brief at 2, challenges to the “bases and sources of an expert’s

opinion affect the weight to be assigned that opinion rather than its admissibility and should be

left for the jury’s consideration.” Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546,

562 (5th Cir. 2004) (quoting United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.

1996)). This is especially so in a non-jury trial, where “the safeguards provided for in Daubert
                                                    4
are not as essential in a case such as this where a district judge sits as the trier of fact in place of

a jury.” Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000); see also Whitehouse Hotel LP v.

Commissioner of Internal Revenue, 615 F.3d 321, 330 (5th Cir. 2010) (“there being no jury,

there is no risk of tainting the trial by exposing a jury to unreliable evidence”). “It is better to

allow vigorous cross-examination, presentation of contrary evidence and careful weighing of the

burden of proof to test shaky but admissible evidence than to exclude expert evidence

altogether.” Enniss Family Realty I, LLC v. Schneider Nat’l Carriers, Inc., 916 F. Supp. 2d. 702,

713 (S.D. Miss. 2013) (quoting Johnson v. Big Lots Stores, Inc., No. 04-3201, 2008 WL

1930681, at *2 (E.D. La. Apr. 29, 2008) (alterations omitted)).

    III.      The Client Review Opinions Are Admissible

                  Question 1 is Relevant Because it Goes to the Question of Whether the State
                  Discriminates Against Individuals with Mental Illness

           Question 1 addresses whether an individual has experienced discrimination in violation

of Title II by asking whether the person spent time in a State Hospital because of an absence of

appropriate community-based services. The State’s argument that Question 1 is irrelevant by

operation of state law rests on a fundamental misreading of Question 1. Brief at 3-4. The State

misreads Question 1 as addressing whether the chancery court erred in committing the person.

           The Client Review Team does not offer the opinion that the State Hospitals should have

disputed the findings of the chancery courts and denied admission to the individuals reviewed. 6



6
  Even so, the Client Review Team did note several instances where the documentation available to them suggested
the criteria in fact might not have been met. See, e.g., Bell-Shambley Report at 43 (“Notes in his record at Singing
River Hospital in July of 2017 indicate that he had improved and was stable; he could have been discharged back
into the community without having to go to the State Hospital.”) (Ex. D).

These are observations shared by the State’s experts. See, e.g. Lamousin Dep. 52:9-16 (“there are times when
people would come in to the [Crisis Stabilization Unit] and they’ve been there for a while and they’ve gotten better.
And, you know, they come in [to SMSH] and you wonder why they meet criteria – do they meet criteria or not. But
they’ll come in well enough to where they could have been sent outpatient and they will be sent to us.”) (Ex. E);

                                                          5
Rather, the Team identified interventions that, if implemented appropriately, likely would have

prevented the individual’s symptoms becoming so acute that inpatient stabilization was justified.

See, e.g., Byrne Report at 8 (“For most individuals with mental illness whose symptoms are

worsening, there are multiple opportunities for community-based services to rapidly react,

intensify services, and stabilize. For the people I reviewed in Mississippi, the necessary services

were not available, and those opportunities were lost. These people were admitted to the State

Hospital because of those lost opportunities.”) (Ex. G); Bell-Shambley Dep. at 163:11-164:2 (for

one individual, connection to “more intensive community services…perhaps could have resolved

the conflict or removed her from the situation of the conflict between [her family] such that there

would not have been the need to proceed on with filing a petition for commitment.”) (Ex. H);

Bell-Shambley Report at 18 (“if mobile crisis services and in home interventions had been tried

prior to his being taken into custody, his most recent hospitalization might have been avoided”)

(Ex. D). Question 1 also addressed whether connection to community-based services could

shorten an individual’s stay in a State Hospital. See, e.g., VanderZwaag Report at 3 (“once an

individual has been admitted to a hospital, then the availability of both appropriate outpatient

services and appropriate living environment to return to can greatly reduce the length of stay for

many individuals”) (Ex. I).

        This opinion is indisputably relevant to the question at the heart of this lawsuit: whether

Mississippians with mental illness are forced to undergo treatment in State Hospitals due to a

lack of community-based mental health services.




Merideth Report at Attachment 4 pgs. 23-27 (identifying admissions where “at the time of treatment, a state hospital
was not the least restrictive treatment setting available for the patient”) (Ex. F).


                                                         6
        In contrast, the State’s experts did address the question the State now argues is irrelevant:

whether the individuals in the sample met commitment criteria at the time of admission. See,

e.g., State’s Designation of Non-Retained Expert Witnesses (Sept. 28, 2018) (Maddux,

Lippincott, Reeves, Lamousin, and Harris to offer testimony that “at the time of each

individuals’ admission to [a State Hospital], each individual was appropriate for admission.”)

(Ex. J). They concluded that many, but not all, the individuals in the sample met the

commitment criteria when they were committed or admitted. See, e.g., Meredith Report (Ex. F).

They did not address the question of whether community-based services offered before the

commitment process was initiated could have prevented the admission or reduced its length.

See, e.g., Maddux (Nov. 28, 2018) Dep. 67:23-68:2 (Maddux not offering opinions about

community-based services the individuals did or did not receive) (Ex. K).

                Answers to Question 4 are Reliably Based on Empirical Research and the
                Team’s Skills, Knowledge, and Expertise

        Question 4 asked whether an individual was appropriate for and would benefit from

community-based services and, if so, what services. The State argues the Team’s answers to

Question 4 are unreliable because the methodology used to reach those opinions was “designed

to produce the outcome desired by” the United States. Brief at 3, 6. But what the State identifies

as a flaw – a purported “admission” that “the answer to the question of whether an individual is

appropriate for and would benefit from community-based services will always be ‘yes,’” Brief at

1 – is not a flaw at all but rather the reality that the weight of research, as well as the Client

Review Team’s collective decades of experience in providing services to individuals with mental

illness, demonstrates the efficacy of community-based services.

        Together, the members of the Client Review Team have spent decades assessing

individuals with mental illness to identify needed services, providing community-based mental

                                                   7
health services, working in state hospitals, transitioning individuals with mental illness into

community-based integrated settings, and researching the efficacy of community-based services.

Each member of the Client Review Team assessed Question 4 by considering the individual’s

needs, the expert’s lengthy experience treating similarly-situated individuals and broad

knowledge of community-based mental health services, Mississippi’s own standards for

community-based services, and research identifying particular types of services with measurable

impacts on hospitalization. See, e.g., Baldwin Report at 9-10 (Ex. L); Bell-Shambley Report at 5

(Ex. D); Burson Report at 4 (Ex. C); Byrne Report at 6-7 (Ex. G); Drake Report at 5 (Ex. M);

VanderZwaag Report at 3 (Ex. I). An expert’s knowledge, skill, training, and experience are

explicit considerations in assessing the admissibility of an expert’s opinion, particularly in an

area of soft science like human services. Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 149

(1999). The State has not identified any deficiency with respect to any of the Client Review

Team’s knowledge, skill, training, or experience that would support exclusion.

       In support of its argument to exclude the answers to Question 4 the State refers to a single

case: a decision noting the requirement that expert evidence involving an “extrapolation or leap

from an accepted scientific premise to an unsupported one [] be reasonable and scientifically

valid.” Brief at 6 (quoting McElroy v. Evanston Ins. Co., 14-180, 2016 WL 2726859, at *2 (S.D.

Miss. May 6, 2016) (alterations omitted)). And the State selectively quotes from the experts’

depositions to suggest that the Client Review Team believes a State Hospital is never

appropriate, but ignores sworn statements from those same depositions acknowledging the need

for inpatient stabilization. See, e.g., VanderZwaag Dep. 11:1-16 (Dr. VanderZwaag

acknowledges individuals in state hospitals sometimes cannot “live in the community”) (Ex. N);

Baldwin Dep. 145:25-146: 3 (“there are points in time where integrated community-based



                                                  8
services are not going to help the person right at that moment, that they need a higher level of

care.”) (Ex. O); Burson Dep. 121:6-15 (acknowledging there are times when individuals “need[]

to be in the hospital”) (Ex. P); Byrne Dep. 37:10-38:11 (individual might require inpatient stay if

the individual is “totally decompensated,” needs their “psychiatric medications either stopped,

started, or readjusted,” or “is exhibiting dangerous or violent behavior”) (Ex. Q); Drake Dep.

101:19-102:12 (describing a prior patient he “was pretty certain [] was never going to get out of

the hospital”) (Ex. R). Even if the State had accurately described the Client Review Team’s

knowledge of when inpatient stabilization is needed, the State fails to identify any “extrapolation

or leap” taken by any member of the Client Review Team, let alone a leap that is not reasonable

or scientifically valid. Brief at 6-7. Nor does the State explain how the methodology utilized by

the Client Review Team was “designed” to “reach [the] result” that all individuals with a mental

illness would benefit from community-based services. Brief at 7.

         The “design” with which the State takes issue is apparently that the Client Review Team

members know, based on research and their own experience, community-based services are

effective and beneficial. 7 Evidence of the benefits of community-based services, and their

efficacy, is well researched and documented. See generally Drake Report at at 9-15

(summarizing research regarding efficacy of certain evidence-based practices) (Ex. M). 8 The


7
  Alternatively, the State may be arguing that, because individuals with mental illness will “always” benefit from
community-based services, Brief at 1-2, this issue is not in dispute and expert testimony is therefore unnecessary.
Even if there is no dispute on this question as a general proposition, the particular services that the Client Review
Team members identified as beneficial to the sample members provide helpful context to the Team members’ other
findings, in particular the finding that with appropriate services the individual would have avoided or spent less time
in a State Hospital, and should not be excluded as unnecessary.
8
  The State and the State’s experts agree that individuals benefit from the community-based services at issue in this
litigation. See, e.g., MS-00004797 (“Evidence-based programs such as PACT Teams are essential to keep
individuals in the community and help them continue on their road to recovery.”) (Ex. S); Day Dep. 192:17-19
(PACT is effective at avoiding hospitalization) (Ex. T); Vaughn Dep. 28:2-20 (identifying services that promote
community-based living) (Ex. U); Allen Dep. 35:8-22 (same) (Ex. V); Lamousin Dep. 27:19-29:25 (identifying
medication, therapy, case management, family therapy, and housing as services and interventions that can support
individuals with mental illness) (Ex. E); Maddux (Nov. 28, 2018) Dep. 32:5-10 (describing effectiveness of mobile

                                                          9
State’s complaint is that the Client Review Team reached conclusions consistent with that

evidence. This complaint turns the Daubert inquiry – which considers whether the expert

“employ[ed] in the courtroom the same level of intellectual rigor that characterizes the practice

of an expert in the relevant field,” Kumho, 526 U.S. at 152, – on its head by imputing improper

bias or methodology in following the weight of the evidence. Moreover, the Client Review

Team members submitted extensive expert reports and sat for depositions at which each member

identified the reasons why the member concluded that an individual would benefit from a given

service.

         If the State contends that a Client Review Team member incorrectly concluded that an

individual in the sample was appropriate for and would benefit from particular community-based

services, it can cross-examine the Team member on that point or present contrary evidence.

Similarly, if the State contends that a Client Review Team member has incorrectly assessed the

empirical evidence regarding the efficacy of community-based services, or incorrectly applied

the Team member’s own experience and knowledge of the efficacy of those services, it can

present contrary evidence and cross-examine the Team member on those points. Neither of

those attacks, however, are material for a Daubert motion, because neither of those attacks

addresses whether the Team members “employ[ed] in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho, 526

U.S. at 152; see also Primrose, 382 F.3d at 562.




crisis team in preventing suicide attempts for an individual) (Ex. K); id. at 55:25-56:7 (particular individual might be
a good candidate for PACT); Geller Report at 11 (“every person in every state hospital in the USA could be treated
outside the hospital”) (Ex. W). Most of the individuals in the sample were interviewed in the community. It is
hardly unreasonable for the Client Review Team members to conclude that those individuals would benefit from
services intended to maintain them in their community settings.


                                                          10
         The State offers one final red herring point in support of its reliability argument. That the

Client Review Team members agreed that “no state determines what community-based services

it needs to offer based on the methodology [the Client Review Team] used in this case,” Brief at

7, has no bearing on whether the Team used a reliable methodology. Question 4 does not

address the issue of how much of a given community-based service the State should provide, but

rather it addresses which community-based services a particular person in the sample would

benefit from. The individual reviewers on the Client Review Team were not charged with

opining on the needed scale of service expansion. 9 That the team members did not do what they

were not asked to do is not a basis for excluding testimony about what they did do.

                  Opinions Related to Individuals with Mental Illness and
                  Intellectual/Developmental Disabilities Are Relevant

         In 2011, the United States informed the State of Mississippi that it had found that

Mississippi violated the ADA with respect to adults and children with mental illness, and adults

and children with IDD. Findings Letter at 1 (Ex. X); Compl. ¶ 125 n.1. Although the

Department of Mental Health and Division of Medicaid share primary responsibility for mental

health and IDD services, the IDD and mental health service systems operate independently. See,

e.g., DMH FY18 Annual Report, MS-145984c (Ex. B). The operative complaint addresses the

mental health service system for adults. Compl. ¶ 125 n.1. That the United States is not alleging

discrimination in the operation of the IDD service system, Compl. ¶ 125 n.1, does not negate the

fact that some individuals dually diagnosed with mental illness and IDD are impermissibly

institutionalized, or placed at serious risk of institutionalization, in State Hospitals. Individuals

with mental illness who are institutionalized in or at serious risk of institutionalization in State


9
 Nonetheless, looking at the aggregate findings across the client review is instructive as an indication of what
services are needed across the State and the relative prevalence of the need for those services.


                                                          11
Hospitals are the subject of this litigation, irrespective of whatever additional diagnoses they

have, be they IDD, substance-use disorders, medical conditions, or otherwise. See, e.g., Compl.

¶ 61 (referencing individuals dually diagnosed with MI and IDD).

   IV.      CONCLUSION

         For the foregoing reasons, the Court should deny the State’s Motion.




                                                 12
Dated: January 21, 2019.

 D. MICHAEL HURST, JR.                             ERIC S. DREIBAND
 United States Attorney                            Assistant Attorney General
 Southern District of Mississippi                  Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                   STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                  Chief
 Assistant United States Attorneys
 501 E. Court Street, Suite 4.430                  REGAN RUSH
 Jackson, MS 39201                                 Deputy Chief
 Telephone: (601) 973-2840
 mitzi.paige@usdoj.gov                             /s/ Mathew Schutzer
 candace.mayberry@usdoj.gov                        MATHEW SCHUTZER [NY Bar 5136007]
                                                   JORGE CASTILLO
                                                   DEENA FOX
                                                   PATRICK HOLKINS
                                                   ASHLEY MCDONALD
                                                   LINDSEY WEINSTOCK
                                                   Trial Attorneys
                                                   Special Litigation Section
                                                   Civil Rights Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue, N.W. - PHB
                                                   Washington, DC 20530
                                                   Telephone: (202) 616-3179
                                                   Mathew.schutzer@usdoj.gov


                                 CERTIFICATE OF SERVICE
        I hereby certify that on January 21, 2019, I electronically filed the foregoing with the
Clerk of Court using the ECF system, which sent notification of such filing to all counsel of
record.
                                                      /s/ Mathew Schutzer
                                                      Mathew Schutzer




                                                 13
